Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 1 of 14 Page ID #:1




  1 BROWNE GEORGE ROSS LLP
    Keith J. Wesley (State Bar No. 229276)
  2  kwesley@bgrfirm.com
    Eric C. Lauritsen (State Bar No. 301219)
  3  elauritsen@bgrfirm.com
    2121 Avenue of the Stars, Suite 2800
  4 Los Angeles, California 90067
    Telephone: (310) 274-7100
  5 Facsimile: (310) 275-5697
  6 Attorneys for Plaintiff
    Atari Interactive, Inc.
  7
  8                                  UNITED STATES DISTRICT COURT
  9               CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
 10
 11 ATARI INTERACTIVE, INC.,                    Case No.
 12                     Plaintiff,              COMPLAINT FOR:
 13               vs.                           (1) TRADEMARK INFRINGEMENT
 14 TARGET CORPORATION,                             AND COUNTERFEITING [15
                                                    U.S.C. §1114];
 15                     Defendant.              (2) COPYRIGHT INFRINGEMENT
                                                    [17 U.S.C. §§101 et seq.];
 16                                             (3) FALSE DESIGNATION OF
                                                    ORIGIN [15 U.S.C. §1125(a)];
 17                                             (4) TRADEMARK AND TRADE
 18                                                 DRESS DILUTION [15 U.S.C.
                                                    §1125(c)];and
 19                                             (5) COMMON LAW UNFAIR
                                                    COMPETITION
 20
 21                                             DEMAND FOR JURY TRIAL

 22
 23
 24
 25
 26
 27
 28
      1177175.1                                                             Case No.
                                             COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 2 of 14 Page ID #:2




  1               Plaintiff Atari Interactive, Inc. (“Atari”), as and for its complaint against
  2 defendant Target Corporation (“Target”), hereby alleges as follows:
  3                                               PARTIES
  4               1.    Atari is a Delaware corporation with its principal place of business in
  5 New York, New York. Through contractual agreements and extensive and
  6 continuing use, Atari owns the rights to the intellectual property library of the well-
  7 known Atari video game brand.
  8               2.    Atari is informed and believes, and thereon alleges, that Target is a
  9 Minnesota corporation with its principal place of business in Minneapolis,
 10 Minnesota.
 11                                   JURISDICTION AND VENUE
 12               3.    This Court has subject matter jurisdiction over this action pursuant to
 13 28 U.S.C. sections 1331 and 1338 because the action arises under the federal
 14 Copyright Act and Lanham Act. See 17 U.S.C. §§101, et seq.; 15 U.S.C. §§1051, et
 15 seq. This Court also has supplemental jurisdiction pursuant to 28 U.S.C. sections
 16 1367 and 1338(b).
 17               4.    This Court has personal jurisdiction over Target because Target
 18 continuously and systematically conducts business in California. In addition, Atari
 19 is informed and believes and thereon alleges that Target engaged in at least some of
 20 the infringing conduct described herein in California.
 21               5.    Venue in this district is proper under 28 U.S.C. section 1391 because
 22 Target is subject to personal jurisdiction here and Atari has suffered injury here.
 23                                    GENERAL ALLEGATIONS
 24               A.    Pong is an Iconic Atari Video Game.
 25               6.    Atari is one of the most famous video game brands in history. Founded
 26 in the early 1970s in California, Atari became the pioneer in the video game
 27 industry during the 1970s and continuing into the 1980s, developing and releasing
 28 (a) home video game consoles – e.g., the Atari 2600 – that set new standards in
      1177175.1                                                                               Case No.
                                                  COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 3 of 14 Page ID #:3




  1 design and function, and (b) a series of hit games – e.g., Breakout, Asteroids, and as
  2 most relevant here, Pong.
  3               7.    Pong is generally considered to be the first commercially successful
  4 video game in history. Indeed, industry experts have gone so far as to say that Pong
  5 launched the now multi-billion dollar modern day video game industry. Although
  6 visually and functionally simple by today’s gaming standards, the look and feel of
  7 Pong is immediately recognizable. Below is a screenshot from the game.
  8
  9
 10
 11
 12
 13
 14
 15
 16               8.    In light of its historical significance and fame, Pong has been featured
 17 extensively and in myriad ways throughout its now nearly 50-year existence.
 18               9.    Atari created, distributed, licensed, and/or sold various sequel or
 19 derivative games based on the original Pong.
 20               10.   Pong is part of permanent collections at the Smithsonian Institute and
 21 the World Video Game Hall of Fame, the latter of which selected Pong as one of six
 22 games inducted in its inaugural class.
 23               11.   Pong has been featured on popular television shows and commercials.
 24               12.   Atari recently licensed the Pong imagery for use in a television
 25 commercial for a well-known alcoholic beverage brand.
 26               13.   Atari currently licenses, markets, and/or sells a variety of products
 27 bearing the Pong trademark and imagery.
 28               14.   Below are a couple examples of officially licensed Atari Pong apparel
      1177175.1
                                                     -2-                                      Case No.
                                                 COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 4 of 14 Page ID #:4




  1 products being sold nationwide.
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11               15.   Below is a picture of Atari’s official Pong table game that is currently
 12 being sold nationwide.
 13
 14
 15
 16
 17
 18
 19
 20
 21               16.   To help protect the valuable Pong brand from infringement, Atari duly
 22 registered the PONG trademark with the United States Patent and Trademark Office
 23 in several categories, including for computer game programs (Reg. No. 2,611,782
 24 dated August 27, 2002).
 25               17.   Atari is also the owner of copyright registrations for various iterations
 26 of the Pong game, including the visual elements thereof.
 27               18.   Through extensive and continuous nationwide promotion and sales,
 28 unsolicited press, and word-of-mouth for nearly 50 years, Atari owns common law
      1177175.1
                                                     -3-                                    Case No.
                                                 COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 5 of 14 Page ID #:5




  1 rights in the names and graphics associated with Pong and the game’s overall look
  2 and feel.
  3               B.    Target Continues to Knowingly Infringe Upon Atari’s Intellectual
  4                     Property Rights by Featuring a Game Called Foot Pong in Dozens
  5                     of Target Stores.
  6               19.   Target is one of the largest and most frequented retailers in the United
  7 States.
  8               20.   On information and belief, Target created or authorized the creation of
  9 an imitation video game called Foot Pong that Target then installed in dozens of its
 10 stores nationwide.
 11               21.   Target’s Foot Pong is an obvious, deliberate copy of Atari’s original
 12 Pong game. Visually, Target’s Foot Pong is virtually identical in overall look and
 13 feel to the original Pong. Practically, the only difference between Foot Pong and
 14 Pong is that, in the former, players use their feet rather than hands and the game is
 15 projected onto the floor rather than through a television or mobile device screen.
 16 Below is a screen shot of Target’s Foot Pong game.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1177175.1
                                                    -4-                                    Case No.
                                                 COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 6 of 14 Page ID #:6




  1               22.   On information and belief, representatives of Target internally and
  2 publicly refer to the game as Pong or Foot Pong.
  3               23.   Consumers regularly refer to the game as Pong or Foot Pong.
  4               24.   On information and belief, Target has been making Foot Pong
  5 available to its customers for promotional purposes intended to encourage customers
  6 to spend more time (and ultimately money) in its stores. On information and belief,
  7 Target also uses Foot Pong to benefit its reputation and goodwill with consumers.
  8               25.   Target’s infringement of Atari’s intellectual property rights is willful.
  9 Target knew that Atari owned the intellectual property rights in Pong. Indeed,
 10 Target has been selling authentic, officially licensed Atari shirts, including shirts
 11 bearing the PONG trademark. Below is an example of Target offering for sale an
 12 officially licensed Atari PONG product.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26               26.   Nevertheless, when it came to the Foot Pong game, Target neither
 27 sought nor obtained Atari’s permission.
 28               27.   By letter, Atari asked Target to cease and desist using Foot Pong in its
      1177175.1
                                                     -5-                                    Case No.
                                                 COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 7 of 14 Page ID #:7




  1 stores or otherwise. A lawyer representing Target explained that Target would not
  2 cease and desist, expressly stating that Target would not deviate from its planned
  3 use through March 2019. Target’s lawyer went on to state that Target “trust[s] you
  4 will agree to treat the matter as closed.”
  5               28.   Atari does not consider Target’s ongoing willful infringement as a
  6 matter that is “closed.”
  7               29.   Target has profited from Foot Pong by attracting customers to Target
  8 stores, keeping customers in Target stores where they spend additional money, and
  9 generating positive word-of-mouth and goodwill for Target.
 10               30.   Target’s infringement has harmed Atari, including by diluting the
 11 PONG intellectual property and causing Atari to lose potential license fees from
 12 both Target and third parties.
 13                                  FIRST CLAIM FOR RELIEF
 14                         (Trademark Infringement and Counterfeiting)
 15               31.   Atari re-alleges and incorporates herein by reference each and every
 16 allegation set forth above.
 17               32.   Atari is the owner of the registered PONG trademark for the category
 18 of goods on which Target is using the trademark.
 19               33.   The PONG trademark is a valid, protectable mark.
 20               34.   Target is marketing, creating, displaying, distributing, and/or profiting
 21 from materials bearing (or made available under) the PONG trademark or nearly
 22 identical variations thereof.
 23               35.   Target’s use of the PONG trademark is likely to cause confusion
 24 among ordinary customers as to the source or affiliation of the Foot Pong game.
 25               36.   Atari has not consented to Target’s use of the PONG trademark.
 26               37.   Target infringed upon the PONG trademark and engaged in trademark
 27 counterfeiting willfully.
 28               38.   As a proximate result of the unfair advantage accruing to Target from
      1177175.1
                                                     -6-                                   Case No.
                                                 COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 8 of 14 Page ID #:8




  1 its unauthorized use of the PONG trademark and deceptive use of Atari’s goodwill
  2 in the Pong name, (i) Target has made substantial sales and profits in amounts to be
  3 established according to proof; and (ii) Atari has been damaged and deprived of
  4 substantial sales and profits, as well as of the value of its trademarks as commercial
  5 assets in amounts to be established according to proof.
  6               39.   Unless restrained by the Court, Target will continue to infringe Atari’s
  7 trademarks. Pecuniary compensation alone will not afford Atari adequate relief for
  8 the damage to its trademarks and brand. In the absence of injunctive relief,
  9 consumers are likely to continue to be mistaken or deceived as to the true source,
 10 origin, sponsorship, and affiliation of Foot Pong.
 11               40.   Target’s acts have been committed, and continue to be committed, with
 12 actual notice of Atari’s exclusive rights and with the intent to cause confusion, to
 13 cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
 14 associated with Atari and its products. Pursuant to 15 U.S.C. section 1117, Atari is,
 15 therefore, entitled to recover three times its actual damages or three times Target’s
 16 profits, whichever is greater, together with its attorneys’ fees. Atari is entitled to
 17 statutory damages of $2 million per registered mark. In addition, pursuant to 15
 18 U.S.C. section 1118, Atari is entitled to an order requiring destruction of all
 19 infringing materials in Target’s possession.
 20                                 SECOND CLAIM FOR RELIEF
 21                                     (Copyright Infringement)
 22               41.   Atari re-alleges and incorporates herein by reference each and every
 23 allegation set forth above.
 24               42.   Atari has complied in all respects with the copyright laws of the United
 25 States, 17 U.S.C. §101 et seq., and has secured the exclusive rights and privileges in
 26 and to the original expression in various copyrights for the Pong video game that
 27 have been duly registered with the U.S. Copyright Office.
 28               43.   Target had access to Atari’s copyrighted work Pong as established by,
      1177175.1
                                                    -7-                                   Case No.
                                                COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 9 of 14 Page ID #:9




  1 among other things, (a) the widespread availability of Atari-licensed products
  2 incorporating that work, (b) the fact that the work is well known in the industry and
  3 in the public, (c) the striking similarity between the expression used in the original
  4 Pong and Target’s Foot Pong, and (d) the fact that Target references the game as
  5 Pong or Foot Pong.
  6               44.   Target infringed Atari’s copyrights in Pong by advertising, marketing,
  7 creating, displaying, distributing, and profiting from products incorporating
  8 protectable expression taken from the work without Atari’s permission.
  9               45.   Target infringed Atari’s copyrights willfully.
 10               46.   Atari is entitled to actual damages and Target’s profits in an amount to
 11 be proven at trial.
 12               47.   Alternatively, Atari is entitled to statutory damages in an amount no
 13 less than $150,000.
 14               48.   Target’s acts have caused and will continue to cause irreparable harm
 15 to Atari unless restrained by this Court. Atari has no adequate remedy at law.
 16 Accordingly, Atari is entitled to an order enjoining and restraining Target and all
 17 those acting in concert with Target, during the pendency of this action and
 18 permanently thereafter, from manufacturing, distributing, marketing, offering for
 19 sale, or selling copies or substantially similar copies of works substantially similar
 20 to Pong, including but not limited to Foot Pong.
 21                                  THIRD CLAIM FOR RELIEF
 22                                   (False Designation of Origin)
 23               49.   Atari re-alleges and incorporates herein by reference each and every
 24 allegation set forth above.
 25               50.   The PONG trademark and the overall look and feel of the Pong game
 26 (the “Pong Trade Dress”), are inherently distinctive and have also acquired
 27 secondary meaning through extensive promotion, sales, unsolicited press, and word
 28 of mouth for over four decades.
      1177175.1
                                                    -8-                                   Case No.
                                                COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 10 of 14 Page ID #:10




   1               51.   The Pong Trade Dress consists of the following elements: (a) a
   2 rectangular playing field or court; (b) two vertical lines, located on the far side of
   3 each side of the court, that create “paddles” that can move only up and down; (c) a
   4 dotted line in the center of the court; (d) a small ball that can be volleyed back and
   5 forth by the paddles, but that disappears if missed by either paddle; (e) a scoreboard
   6 at the top of the court that consists of a single number on each side of the dotted
   7 line. The Pong Trade Dress is the overall look and feel of the combination of the
   8 aforementioned elements, as seen in the Pong video game.
   9               52.   Target is advertising, marketing, creating, displaying, distributing, and
  10 profiting from products utilizing the PONG trademark and the Pong Trade Dress or
  11 nearly identical variations thereof without Atari’s authorization.
  12               53.   Target’s use of the PONG trademark and the Pong Trade Dress is likely
  13 to cause confusion among ordinary consumers as to the source or affiliation of Foot
  14 Pong.
  15               54.   Atari has never consented to Target’s use of its trademarks or trade
  16 dress in the manner described herein.
  17               55.   Target infringed upon Atari’s trademarks and trade dress willfully.
  18               56.   As a proximate result of the unfair advantage accruing to Target from
  19 using similar or quasi-similar marks and trade dress and deceptively trading on
  20 Atari’s goodwill, (i) Target has made substantial sales and profits in amounts to be
  21 established according to proof, and (ii) Atari has been damaged and deprived of
  22 substantial sales and has been deprived of the value of its trademarks as commercial
  23 assets in amounts to be established according to proof.
  24               57.   Unless restrained by the Court, Target will continue to infringe Atari’s
  25 trademarks and trade dress. Pecuniary compensation alone will not afford Atari
  26 adequate relief for the damage to its trademarks, trade dress, and brand. In the
  27 absence of injunctive relief, consumers are likely to continue to be mistaken or
  28 deceived as to the true source, origin, sponsorship, and affiliation of the infringing
       1177175.1
                                                      -9-                                   Case No.
                                                  COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 11 of 14 Page ID #:11




   1 game.
   2               58.   Target’s acts were committed, and continue to be committed, with
   3 actual notice of Atari’s exclusive rights and with the intent to cause confusion, to
   4 cause mistake, and/or to deceive, and to cause injury to the reputation and goodwill
   5 associated with Atari and its products. Pursuant to 15 U.S.C. section 1117, Atari is
   6 therefore entitled to recover three times its actual damages or three times Target’s
   7 profits, whichever is greater, together with its attorneys’ fees. Atari is also entitled
   8 to statutory damages of $2 million per registered mark. In addition, pursuant to 15
   9 U.S.C. section 1118, Atari is entitled to an order requiring destruction of all
  10 infringing materials in Target’s possession.
  11                                FOURTH CLAIM FOR RELIEF
  12                             (Trademark and Trade Dress Dilution)
  13               59.   Atari re-alleges and incorporates herein by reference each and every
  14 allegation set forth above.
  15               60.   The PONG trademark and the Pong Trade Dress are widely recognized
  16 by the general consuming public of the United States.
  17               61.   Target’s unauthorized use of the PONG trademark and the Pong Trade
  18 Dress has the effect of tarnishing and blurring the PONG trademark and the Pong
  19 Trade Dress.
  20               62.   Atari is entitled to recover damages and/or Target’s profits in an
  21 amount to be determined at trial.
  22               63.   Atari is entitled to an order preliminarily and permanently enjoining
  23 Target from using its trademarks and trade dress in the future.
  24               64.   Because Target has willfully intended to cause dilution of the PONG
  25 trademark and the Pong Trade Dress, Atari is further entitled to recover its costs of
  26 suit and reasonable attorney’s fees pursuant to 15 U.S.C. sections 1117 and
  27 1125(c)(2).
  28
       1177175.1
                                                     -10-                                     Case No.
                                                  COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 12 of 14 Page ID #:12




   1                                  FIFTH CLAIM FOR RELIEF
   2                               (Common Law Unfair Competition)
   3               65.   Atari re-alleges and incorporates herein by reference each and every
   4 allegation set forth above.
   5               66.   Target’s unauthorized use of Atari’s trademark and trade dress is likely
   6 to cause consumer confusion as to the source, origin, sponsorship, and association of
   7 Target’s products.
   8               67.   Atari has been, and will continue to be, damaged and irreparably
   9 harmed by the actions of Target unless it is enjoined by this Court.
  10               68.   Target committed the foregoing acts with the intention of depriving
  11 Atari of its legal rights, with oppression, fraud, and/or malice, and in conscious
  12 disregard of Atari’s rights. Atari is therefore entitled to an award of exemplary and
  13 punitive damages, according to proof.
  14                                     PRAYER FOR RELIEF
  15               WHEREFORE, Atari prays for relief against Target as follows:
  16               1.    For preliminary and permanent injunctions enjoining and restraining
  17 Target, its agents, employees, representatives, partners, joint venturers, and/or
  18 anyone acting on behalf of, or in concert with it, from:
  19                     a.    designing, manufacturing, importing, shipping, delivering,
  20                           selling, marketing, displaying, advertising, or promoting any
  21                           product that incorporates designs substantially similar to Atari’s
  22                           copyrighted works absent an express licensing agreement to the
  23                           contrary; and
  24                     b.    designing, manufacturing, importing, shipping, delivering,
  25                           selling, marketing, displaying, advertising, or promoting any
  26                           product that incorporates or is marketed in conjunction any Atari
  27                           trademark or trade dress absent an express licensing agreement
  28                           to the contrary.
       1177175.1
                                                    -11-                                    Case No.
                                                  COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 13 of 14 Page ID #:13




   1               2.   For an order requiring the destruction of all of Target’s infringing
   2 materials and all marketing, advertising, or promotional materials depicting or
   3 describing them;
   4               3.   For an accounting of all profits obtained by Target in connection with
   5 the infringing game and an order that Target hold all such profits in a constructive
   6 trust for the benefit of Atari;
   7               4.   For an award to Atari of all profits earned by Target from its infringing
   8 acts;
   9               5.   For compensatory damages according to proof;
  10               6.   For statutory damages of no less than $150,000 per registered copyright
  11 and no less than $2 million per registered trademark;
  12               7.   For pre-judgment interest on all damages awarded by this Court;
  13               8.   For reasonable attorney’s fees and costs of suit incurred herein; and
  14               9.   For such other and further relief as the Court deems just and proper.
  15
  16 Dated: December 28, 2018                   BROWNE GEORGE ROSS LLP
                                                   Keith J. Wesley
  17
                                                   Eric C. Lauritsen
  18
  19                                            By:    s/ Keith J. Wesley
  20                                                       Keith J. Wesley
                                                Attorneys for Plaintiff
  21                                            ATARI INTERACTIVE, INC.
  22
  23
  24
  25
  26
  27
  28
       1177175.1
                                                      -12-                                 Case No.
                                                 COMPLAINT
Case 2:18-cv-10735-DSF-FFM Document 1 Filed 12/28/18 Page 14 of 14 Page ID #:14




   1                                  DEMAND FOR JURY TRIAL
   2               Atari hereby demands a jury trial as provided by Rule 38(a) of the Federal
   3 Rules of Civil Procedure.
   4
   5 Dated: December 28, 2018                   BROWNE GEORGE ROSS LLP
                                                   Keith J. Wesley
   6
                                                   Eric C. Lauritsen
   7
   8                                            By:    s/ Keith J. Wesley
   9                                                       Keith J. Wesley
                                                Attorneys for Plaintiff
  10                                            ATARI INTERACTIVE, INC.
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1177175.1
                                                      -13-                                Case No.
                                                 COMPLAINT
